Citation Nr: 1423685	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals of left knee arthroscopy with degenerative changes, status-post total knee replacement, for the period from May 30, 2013 to October 31, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981, from October 1990 to January 1991, and from February 1991 to June 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected residuals of left knee arthroscopy with degenerative changes.  The Veteran timely appealed.

In August 2010, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  In December 2012, the Board remanded the matter for additional development.

In a November 2013 decision, the Board denied an increased evaluation for residuals of left knee arthroscopy with degenerative changes, manifested by limitation of flexion, for the rating period prior to February 14, 2013 (excluding periods when a total disability rating is in effect); granted a separate 10 percent disability rating for residuals of left knee arthroscopy with degenerative changes, based on limitation of extension for the rating period since February 14, 2013 (excluding periods when a total disability rating is in effect); and remanded the matter of an increased disability rating for residuals of left knee arthroscopy with degenerative changes, status-post total knee replacement, for the period since May 30, 2013.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted previously, the Veteran reported "looking for work," and has not alleged that her service-connected disability prevents her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her electronic claims file.


FINDING OF FACT

For the period from May 30, 2013 to October 31, 2013, the Veteran's left knee disability was manifested by complaints of constant aching and stabbing pain, with no objective evidence of instability or subluxation.


CONCLUSION OF LAW

For the period from May 30, 2013, to October 31, 2013, the criteria for an increased disability rating for residuals of left knee arthroscopy with degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through October 2005 and August 2009 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the August 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's letters notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to her claim have been obtained, to the extent possible.  The RO provided the Veteran with an appropriate VA examination, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since she was last examined.  The Board finds the examination report to be thorough and adequate upon which to base a decision with regard to this claim.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection was established for a left knee disability, effective November 1999.  At the time, the sole manifestation was objective evidence of instability.  Therefore, one evaluation based on the instability rating criteria was established.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Subsequently, in February 2006, evidence confirmed different manifestations of the disability, warranting an evaluation based on limitation of motion, rather than instability.  As a result, apart from distinct periods of temporary total evaluations for convalescence, the Veteran's left knee disability had two evaluations, one for limitation of flexion with arthritis, (DC 5010-5260), and one for limitation of extension with arthritis, (DC 5010-5261).  When the case was last before the Board, the record indicated that the Veteran was to undergo a total knee replacement on May 30, 2013.  Such an event would change the way that her disability is rated, which is why the Board remanded the post-surgery evaluation issue in November 2013, so that the agency of original jurisdiction could properly evaluate the disability under the different rating criteria, found at 38 C.F.R. § 4.71a, DC 5055.  Evidence received since the case was returned to the Board confirms that the May 2013 surgery did not occur due to a pre-operative complication, and further that a different surgery occurred in July 2013.  The RO assigned a 100 percent evaluation for the Veteran's surgical treatment necessitating convalescence for her left knee disability, effective July 29, 2013; and then decreased the rating to 10 percent, effective October 1, 2013.  The Veteran eventually underwent the left total knee replacement on October 31, 2013.  The RO then assigned a 100 percent evaluation for the Veteran's left total knee replacement, effective October 31, 2013; and then prospectively decreased the rating to 30 percent, to be effective December 1, 2014, pursuant to DC 5055.  Therefore, as the Veteran currently has a total, 100 percent disability rating for her knee based on appropriate diagnostic code, the sole issue before the Board is the appropriate rating prior to her surgery in October 2013, and since May 2013.
  
For the applicable period before the Board (May 2013 to October 2013), the Veteran has a 10 percent evaluation for limitation of flexion with arthritis, (DC 5010-5260) and a 10 percent evaluation for limitation of extension with arthritis (DC 5010-5261).  

Pursuant to DC 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5010 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257.  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

Here, since May 30, 2013, and prior to the Veteran's left total knee replacement on October 31, 2013, the evidence shows that the Veteran had complained of severe pain; however, the objective clinical findings consistently fail to show that her disability met the criteria for an increased disability evaluation during the applicable period and excluding periods when a total disability rating was in effect.  Although there are no range of motion studies completed during this period, a September 18, 2013 clinical record notes chronic pain that was at a level of 10 out of 10, and constant.  Also, an October 25, 2013 clinical record notes partial range of motion without swelling.  While there may have been episodes of exacerbation of the Veteran's pain just prior to her surgical treatment in July 2013 and prior to her undergoing the left total knee replacement in October 2013, the brief episodes do not justify an increased rating.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The months of June and October 2013 preceding the surgical procedures were just such episodes, but clinical findings suggest that the Veteran's general level of disability had been much less severe.  Hence, the Board concludes the two 10 percent evaluations pursuant to DCs 5260 and 5261 which are currently assigned for the period from May 2013 to October 2013, are most appropriate. 

Regarding instability, the evidence during the applicable period reflects no objective findings of instability.  Rather, only a history of falls is noted in the VA outpatient clinical records.  Therefore, a separate rating under DC 5257 is not warranted.  The remaining knee codes do not apply to this disability.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by of the Veteran's service-connected disability are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology for the disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating (excluding the period when a total disability rating is in effect) is adequate.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased rating for residuals of left knee arthroscopy with degenerative changes, from May 30, 2013, to October 31, 2013, is denied.  



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


